Opinion filed May 20, 2021




                                                In The


            Eleventh Court of Appeals
                                            ___________

                                     No. 11-21-00067-CR
                                            ___________

                        WILLIAM LEN RAINEY, Appellant
                                                   V.
                         THE STATE OF TEXAS, Appellee


                          On Appeal from the 91st District Court
                                Eastland County, Texas
                              Trial Court Cause No. 22962


                          MEMORANDUM OPINION
        William Len Rainey has filed a pro se notice of appeal from the denial or the
presumed denial of motions related to a postconviction 1 application for writ of
habeas corpus. Appellant asserts that he filed several motions in the trial court and
that he requested the following: a change of venue, production of the clerk’s record,


        See Rainey v. State, No. 11-13-00297-CR, 2015 WL 6119526, at *1 (Tex. App.—Eastland Sept.
        1

30, 2015, pet. ref’d) (mem. op., not designated for publication) (affirming Appellant’s conviction and life
sentence).
funds, an evidentiary hearing, a “Daubert” hearing, and a “Brady” hearing. We
dismiss the appeal.
      Upon docketing this appeal, the clerk of this court wrote Appellant and
informed him that it did not appear that he was appealing from an appealable order.
We requested that Appellant respond and show grounds to continue the appeal. We
have received a response from Appellant indicating that he does not understand
“why this is not an appealable or final order, or who has jurisdiction.”
      First, we note that the alleged or presumed orders from which Appellant
attempts to appeal appear to relate to an Article 11.07 writ of habeas corpus that was
filed by Appellant. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015).
Article 11.07 vests complete jurisdiction over postconviction relief from final felony
convictions in the Texas Court of Criminal Appeals. See id. §§ 3, 5; Bd. of Pardons
& Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481,
484 (Tex. Crim. App. 1995) (orig. proceeding); Hoang v. State, 872 S.W.2d 694,
697 (Tex. Crim. App. 1993) (only Court of Criminal Appeals has authority to grant
postconviction relief from final felony convictions). There is no role for the
intermediate courts of appeals in the procedure under Article 11.07. See CRIM.
PROC. art. 11.07, § 3; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991) (orig. proceeding).
      Second, we point out that this court has jurisdiction to consider an appeal by
a criminal defendant from a final judgment of conviction or as otherwise authorized
by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). The
alleged or presumed orders from which Appellant attempts to appeal do not contain
a final judgment of conviction or an order from which an appeal is otherwise
authorized by law.




                                          2
        For the above reasons, we have no jurisdiction to entertain this appeal.
Consequently, we dismiss the appeal for want of jurisdiction.




                                                                   PER CURIAM



May 20, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Trotter, J.,
Williams, J., and Wright, S.C.J.2
Bailey, C.J., not participating.




        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3